Citation Nr: 0030410	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  92-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a jaw condition.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from December 1966 
to December 1969 and from March 1971 to February 1972.  

The veteran's appeal as to the issue listed above arose from 
a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, in April 
1991 that denied his application to reopen a claim for 
service connection for a jaw condition (prognathic mandible), 
finding that no new and material evidence had been presented.  
Also previously on appeal were issues that related to service 
connection for arthritis of the cervical spine secondary to 
right leg fractures and an increased rating for spastic 
colitis and duodenal ulcer.  Service connection for a jaw 
condition had been denied by a rating decision in April 1972; 
the veteran did not appeal that decision within one year 
after he was notified of the determination.  

In June 1995, the Board issued a decision denying each of the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 1996, the parties filed a Joint Motion 
for Remand that was granted by the Court.  The Court vacated 
the portion of the Board's decision that denied the claims 
seeking an increased rating for spastic colitis and service 
connection for a jaw condition, and remanded those issues to 
the Board for additional development of the record and 
adjudication and dismissed the claim for service connection 
for arthritis of the cervical spine, because the veteran did 
not pursue an appeal on that issue.  

In June 1997, the Board Remanded the case to the RO to 
request records referred to in the Joint Motion, to schedule 
the veteran for a VA examination, and again to consider the 
veteran's application to reopen his claim for service 
connection for a jaw condition and his claim for an increased 
rating for spastic colitis with duodenal ulcer.  Pursuant to 
that Remand, the RO obtained some VA treatment records and 
scheduled the veteran for a VA compensation examination, 
which was conducted.  The RO also obtained an expert opinion 
from VA's Acting Assistant Medical Director for Dentistry.  
The veteran wrote that all other treatment records to which 
the Joint Motion and the Board's Remand had referred were 
already in the claims file.  He indicated that his appeal 
should be returned to the Board without further delay.  

Upon return of the claims file to the Board, the Board 
determined that the answers that were provided by the Acting 
Assistant Medical Director for Dentistry to questions posed 
by the RO were not adequate for purposes of adjudicating the 
issues in this case.  Therefore, the Board requested an 
opinion from an Independent Medical Expert (IME) pursuant to 
38 C.F.R. § 20.901(d).  The IME's opinion was received in 
August 1998.  

In November 1998, the Board issued another decision in this 
case that again concluded that new and material evidence had 
not been presented to reopen the veteran's claim for service 
connection for a jaw condition and denied an increased rating 
for the service-connected gastrointestinal disability.  The 
veteran also appealed that decision to the Court.  

In April 1999, the parties filed a Joint Motion for Remand 
and for a Stay of Proceedings; later in April 1999, the Court 
granted the Motion and vacated the Board's November 1998 
decision, again remanding the case to the Board pursuant to 
the Joint Motion.  The April 1999 Joint Motion stated that 
the Board's November 1998 decision failed to address evidence 
favorable to the veteran's claim or to consider certain of 
his arguments.  Further, citing Stegall v. West, 11 Vet. App. 
268 (1998), the second Joint Motion noted that the Board's 
decision had failed to address Verdon v. Brown, 8 Vet. App. 
529 (1996) (regarding determinations concerning aggravation 
of a pre-existing disorder), as directed in the first Joint 
Motion, or specifically to consider whether the wires left in 
the veteran's mouth for over 20 years resulted in aggravation 
of one or more aspects of his disability.  The second Joint 
Motion directed the Board to (1) readjudicate the veteran's 
claim, specifically applying the analysis set forth in 
Verdon, (2) account for the evidence it finds persuasive or 
unpersuasive, (3) analyze the credibility and probative value 
of all material evidence and provide reasons for its 
rejection of any evidence, (4) address the applicability of 
the "benefit of the doubt" principle, 38 U.S.C.A. 
§ 5107(b), and (5) apply all presumptions afforded combat 
veterans pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  

The Board notes that, in his first appeal to the Court, as 
stated in the first Joint Motion, the veteran indicated that 
the issue relating to service connection for a cervical spine 
disorder on a secondary basis was not on appeal.  Therefore, 
that issue, denied by the Board in the June 1995 decision, is 
final and no longer before the Board for appellate 
consideration.  Further, in the April 1999 Joint Motion, the 
veteran specifically withdrew his appeal of the issue 
concerning an increased rating for his service-connected 
gastrointestinal disability.  Accordingly, the Board's denial 
of that issue, too, is final and the issue is no longer for 
appellate consideration.  

In April 2000, the Board issued a decision that found that 
new and material evidence had been presented to reopen the 
veteran's claim for service connection for a jaw condition 
and also determined that the claim was well grounded.  The 
Board then Remanded the case for further adjudication by the 
RO.  The only previously adjudicated issue remaining for the 
Board's current consideration is entitlement to service 
connection for a jaw disorder.  

The evidentiary development and adjudication requested in the 
April 2000 Remand having been completed, the case is again 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The veteran underwent ameliorating surgery during service 
for a prognathic jaw, a developmental defect that clearly and 
unmistakably pre-existed service.  

2.  The pre-existing jaw condition did not increase in 
severity during service.  

3.  Jaw symptoms experienced by the veteran after service are 
unrelated to the in-service jaw surgery.  


CONCLUSION OF LAW

A jaw condition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran was 
hospitalized during service in June 1971 with a chief 
complaint of nasal airway obstruction of 4-5 months' 
duration.  The only pertinent abnormal physical findings 
noted on hospital admission were a 50 percent deviation of 
the nasal septum to the left and a prognathic mandible.  The 
records indicate that the veteran underwent prognathic 
mandible reduction surgery during that hospitalization.  The 
records do not reflect any significant complaints or 
complications from that surgery.  During the hospitalization, 
he later underwent a submucous resection for the deviated 
nasal septum, followed by evaluation and treatment for a 
gastrointestinal disorder.  A transfer note in September 1971 
indicates that the veteran had completed full convalescence 
from the jaw surgery and was receiving routine dental care in 
preparation for a permanent maxillary prosthesis.  

Also of record is a Medical Board Report that states that, 
following an initial evaluation, the veteran was transferred 
to the Oral Surgery service for evaluation of right 
temporomandibular joint symptoms and masticatory dysfunction 
resulting from his prognathic mandible.  A few days 
thereafter he underwent prognathic reduction surgery.  His 
recovery was reportedly uneventful, except for a rash that 
cleared on discontinuance of penicillin.  Subsequently, a 
submucous resection was performed for the deviated nasal 
septum.  The treatment that was provided the veteran during 
the remainder of the hospitalization primarily concerned 
evaluation and treatment for gastrointestinal and psychiatric 
complaints.  The Medical Board report does not reflect any 
further complaints, evaluation, or treatment during service 
related to the jaw surgery.  The only other reference to any 
complaints or abnormal clinical findings regarding the 
veteran's mouth is a March 1971 clinic note that indicates 
that the veteran had a molar extracted in June 1969.  The 
note states that a "[mortar] round landed & [right] cheek 
was lacerated & he has persistent numbness [right] face 
maxillary distribution.  No motor deficiency."  

The report of a VA compensation examination in May 1970 
(obtained in conjunction with a claim regarding other 
disabilities) does not contain any complaints by the veteran 
relative to any jaw problems.  The report states that 
examination of the head, face, and neck was normal; it was 
noted that there were no gross dental findings.  No diagnosis 
regarding the veteran's jaw was listed.  

An April 1972 rating decision denied service connection for 
prognathic mandible on the basis that the disorder was 
considered a constitutional or developmental abnormality and 
was not aggravated in service.  The veteran was notified of 
that determination and did not appeal.  

The report of a VA compensation examination conducted in 
April 1973 in conjunction with a claim regarding the 
veteran's gastrointestinal (GI) disability shows that 
examination of the head, face, and neck revealed no 
abnormalities.  The examiner noted the prior surgery for 
prognathism, as well as the fact that the veteran wore a 
partial upper plate and that his dental hygiene was fair.  No 
complaints or pertinent diagnosis regarding a jaw disorder 
was listed.  

In March 1974, the veteran was hospitalized for treatment of 
his GI disability.  The summary of that hospitalization 
indicates that he also complained of intermittent pain at the 
area of the right mandibular joint.  Crepitus of the right 
temporomandibular joint was noted.  X-rays of that joint 
reportedly showed "extensive travel of the mandibular 
condyle especially in the closed mouth view where the condyle 
was completely out of the glenoid on the left.  On the right 
there was good travel of the condyle on the closed mouth and 
there was normal appearance of the mandibular joint."  
During the hospitalization, the pain seemed to resolve on its 
own.  The summary does not reflect that any treatment was 
provided for a jaw disorder.  

The veteran wrote the RO in October 1974, describing various 
complaints and disabilities.  He reported that he had had jaw 
surgery during service and that he had seen an oral surgeon 
because of constant pain in his jaw since the in-service 
surgery.  He stated that he had complained of pain at that 
time and had been told that it was normal and would go away 
with time, but that it had not done so.  He indicated that 
the surgeon had told him that the frequent and intense pain 
that he had in his ears was caused by his jaw muscles 
becoming swollen due to the fact that his jaw was crooked, 
which, according to the veteran, was not present prior to the 
surgery.  

On VA compensation examinations in June 1978 and January 
1981, no jaw complaints or pertinent abnormal clinical 
findings were listed.  

In May 1990, the veteran wrote the RO requesting an 
examination regarding "a service-connected prognotic 
mandebal [sic] rating."  He again submitted a copy of the 
summary of the March 1974 VA hospitalization and stated that 
x-rays of his left mandible joint revealed extensive travel 
of the mandibular condyle, especially in the closed mouth 
view where the condyle was completely out of the glenoid.  
The veteran indicated that he had seen a number of physicians 
for the disorder and that the disorder did not exist prior to 
service.  He noted his belief that the problem was the result 
of the mandibular joint surgery in service in June 1971.  

The report of a VA compensation examination in October 1990, 
conducted to evaluate other disabilities, notes the veteran's 
report of his jaw surgery in service, indicating that 
"subsequently he has had TMJ [temporomandibular joint] joint 
problems."  No pertinent clinical findings were recorded.  

Records of a VA hospitalization in January 1991 state that 
the veteran's chief complaint was "symptomatic hardware and 
dental caries."  His pertinent medical history was briefly 
recorded as "[status post] Prognathic mandible reduction 
20 yrs ago now [with] 6 month painful lump at angle of 
mandible."  During the hospitalization the veteran underwent 
extraction of multiple teeth, removal of hardware (mandibular 
fixation wires), and denture insertion.  

The record of an April 1991 VA outpatient visit, at which 
time he was evaluated for cervical spine complaints, notes 
the veteran's history of treatment 20 years previously for a 
jaw fracture secondary to "mortar."  No jaw complaints or 
pertinent abnormal clinical findings were reported.  During a 
neurology clinic visit in May 1991 the veteran indicated that 
since the surgery he had felt "sagginess" of the left side 
of his face, as well as changes in sensation inside his mouth 
and difficulties blinking his left eye.  The examiner noted 
that the veteran's reported symptoms were typical for Bell's 
palsy, but that the relation of the symptoms to the surgery 
was not definite.  However, it was also stated that there was 
not much evidence for Bell's palsy, inasmuch as the veteran's 
symptoms were mostly sensory.  The examiner added that the 
veteran's "sensation loss can be explained-if they really 
exist-by high cervical lesion damaging both C2 and 
[trigeminal nerve branches]."  

VA outpatient treatment records, including dental treatment 
records, dated from November 1972 to August 1995, were 
received at various times during the course of the current 
appeal.  The records dated from November 1972 to February 
1974 primarily reflect restorative dental work.  Those 
records do not note any complaints or clinical findings 
related to the previous jaw surgery.  In July 1974, the 
veteran complained of pain in the left condyle area and 
occasionally on the right side.  Clinical examination at that 
time revealed poor occlusion with "prematurities" on the 
right side.  A record dated in February 1975 indicates the 
veteran's report of periodic pain and trismus since the 
mandibular surgery; the impression was temporomandibular 
myofascial dysfunction syndrome.  Records in 1976 and 1977 
reflect restorative and prosthodontic dental work.  A July 
1978 report notes the veteran's complaint of pain in his left 
jaw and TMJ; the examiner's plan was to adjust his occlusion 
and to have the veteran return if he had further problems.  
The veteran had several visits for evaluation and treatment 
for a "TMJ problem" from June to August 1979.  One examiner 
noted a possible etiology as "? [root] canal and 'apico' 
needed on tooth #23."  Numerous records dated from 1976 to 
1981 reflect only prophylactic, restorative, and 
prosthodontic dental work, with no complaints or findings 
relative to a jaw disorder.  An August 1981 report notes the 
veteran's complaint of intermittent left side pain that was 
sometimes brought on by flossing "area 11."  Clinical and 
x-ray examinations were reportedly negative, except for 
sensitive sublingual areas.  The examiner also indicated that 
"centric prematurities may be causing muscle trismus."  The 
report of a VA dental evaluation in August 1990 notes the 
veteran's chief complaint of TMJ pain.  The examiner 
indicated that the soft tissues and x-rays were within normal 
limits.  

An April 1992 VA optometry clinic record notes the veteran's 
history of a jaw operation 20 years previously due to trauma 
from the war and removal of the wires the previous year; also 
noted was the veteran's report that the "wires ripped muscle 
& damaged nerves on left side of jaw & face."  

In May 1992, the veteran again saw a VA neurologist regarding 
his cervical spine complaints.  The neurologist's note 
relates in detail the examiner's discussion with the veteran.  
The veteran was reportedly adamant that he had lost muscles 
around his left jaw-a finding the examiner stated that he 
was unable to verify-due to the operation and the wires.  
The examiner indicated that the referring physician had 
stated that he had specifically not told the veteran that 
there was muscle wasting at the time of the 1991 surgery.  
Further, the referring physician reported that he had given 
the veteran a local anesthetic on the left side and the 
veteran stated at the time that his right jaw became numb.  

The veteran testified at a personal hearing before a hearing 
officer in June 1992.  He described the TMJ symptoms that had 
begun, according to him, 2 years after the 1971 surgery.  He 
indicated that he had a report stating that "the nerves and 
muscles on the left side [of his jaw] weren't there 
anymore."  The veteran reiterated his contention that the 
in-service surgery aggravated his jaw condition and that the 
wires that were left in his jaw tore the muscles and nerves, 
producing Bell's palsy.  He also testified that VA dentists 
had told him that he ground his teeth at night.  He stated 
that he began seeing a VA neurologist in May 1991 because of 
the Bell's palsy.  

Received in November 1994 was an undated decision of a Social 
Security Administration (SSA) Administrative Law Judge 
finding that the veteran met the SSA disability requirements 
in March 1992 and stating that the medical evidence 
established that the veteran was impaired by severe chronic 
colitis, arthritis affecting multiple joints, post-traumatic 
stress disorder, and a personality disorder.  In addition, 
the decision cited a medical report describing the veteran's 
various impairments, which included pain on palpation of the 
left jaw region and recurrent jaw dislocation with a loss of 
sensation in the region of the jaw.  

A private neurologist's consultation report dated in June 
1995 notes the veteran's report of "a lot of pain on the 
left side of his face and finally removed the jaw wires in 
1991 and that caused him to have left jaw pain where he has 
some atrophy of the left side of his jaw."  Although that 
statement is not a model of clarity, the report of the 
examiner's evaluation indicates that the examination revealed 
some atrophy of the left side of the veteran's jaw; the left 
masseter muscle was reportedly much smaller than on the right 
side.  During a follow-up visit later in June 1995, the 
neurologist performed a cervical steroid injection.  On 
further follow-up in July 1995, the veteran reported that his 
neck and the left side of head had felt "excellent" for 
5 days after the injection, but the pain then returned to its 
baseline level.  The examiner's assessment included cervical 
discogenic disease, cervical arthritis, and potential left 
sided occipital sympathetic mediated pain.  During one of 
several subsequent visits, in September 1995, the neurologist 
indicated that the veteran was well known to the pain clinic, 
with a diagnosis of temporomandibular joint dysfunction, but 
did not attribute the veteran's left sided head and face pain 
to a jaw disorder.  

The report of an evaluation by a private dentist in June 1995 
reflects the veteran's surgical history, his subsequent 
development of numbness over the left V3 (trigeminal nerve) 
distribution, and his more recent evaluation for cervical 
spine complaints.  The examiner noted the veteran's current 
complaints of pain and discomfort in the left neck along the 
sternocleidomastoid muscle area spreading up into the angle 
of the mandible and sharp pain in the left occipital area.  
On examination, there was no facial swelling or asymmetry.  
There were well healed left and right submandibular scars.  
Sensation in left V3 and C3 distribution was diminished.  The 
veteran was tender over the left sternocleidomastoid muscle 
under the left superior occipital line.  He had full range of 
mandibular motion.  Panorex x-rays revealed no pathology.  It 
was the examiner's impression that the veteran had a left C2-
3 neuropathy.  

In March 1996, the veteran was seen by a private neurologist 
regarding his cervical spine disorder, which the neurologist 
confirmed.  The examiner did note that it was "entirely 
possible that the severe pain that [the veteran] experienced 
in his face prior to 1991 overshadowed the cervical problem, 
which became more apparent once his facial pain improved."  

Although the Board's June 1997 Remand noted the absence from 
the file of certain medical records that the veteran had 
previously identified and although the Remand requested that 
the RO obtain the veteran's assistance in obtaining the 
records of all sources of treatment that he had received for 
his jaw condition since service, the veteran wrote in June 
1997 that all of the records noted in the Remand were already 
of record and that no new material was available; he 
requested that the examination that had been requested in the 
Board's Remand be scheduled.  

A VA dental compensation examination was conducted in July 
1997.  The examiner recounted the veteran's dental history.  
It was noted that his current complaint was that he could not 
eat properly because he didn't have the necessary prosthetic 
appliances; his main interest was to be granted service 
connection so he could get follow-up dental care.  On 
examination, the veteran had a completely edentulous maxilla 
and a partially edentulous mandible.  The examination was 
otherwise within normal limits; there was no clicking or 
crepitus in either TMJ, however, the veteran was very guarded 
in mandibular motion and would not open his mouth wide.  The 
examiner commented that, in following the veteran in the 
dental clinic over a number of years, most of the teeth that 
had been lost were lost either due to caries or periodontal 
disease and had no relationship to the orthognathic surgery.  
He further indicated that it was his opinion that he saw no 
connection between the mandibular wires that were removed and 
his current neurological complaints.  In September 1997, the 
examiner submitted an addendum to the report.  He indicated 
that he had completely reviewed the veteran's claims folder.  
It was his opinion that the veteran's "pre-existing 
prognathic mandible was improved by the surgery performed 
during his military service."  (Emphasis in original.)  He 
further commented that the surgery performed by VA in 1991 
was 

to merely remove wires that were placed 
during the initial surgery, and presence 
or absence of those wires cannot account 
for the subjective or objective symptoms 
[the veteran] demonstrates.  There is no 
anatomic correlation between the 
surgeries and the present complaints. ... 
[The veteran] is well known to the 
Providence VA Dental Service and none of 
the treatment he received since his 
discharge from military service was 
related to the Orthognathic Surgery.  

In January 1998, through VA's Director of the Compensation 
and Pension Service, an opinion was requested from the Under 
Secretary for Health.  As pertinent to the current appeal, 
opinions were requested regarding the following questions: 
1) whether the veteran's complaints of TMJ pain in June 1971 
represented an aggravation of the pre-existing prognathism, 
2) whether aggravation of the TMJ pain was an expected 
complication following maxillary [sic] osteotomies, 
3) whether dental problems noted in service and thereafter 
were a consequence of prognathism, and 4) whether the severe 
facial and occipital pain could be a manifestation of the TMJ 
disorder.  The opinion offered by a VA dental specialist in 
February 1998 essentially stated, as is pertinent to the 
issue currently before the Board, only that the pre-existing 
prognathic mandible was developmental in nature.  

On review of the veteran's claims folder, the Board 
determined that the answers to certain questions necessary 
for a proper adjudication of the veteran's claim had not yet 
been obtained.  Accordingly, the Board requested an opinion 
from an independent medical expert (IME), pursuant to 
38 C.F.R. § 20.901(d).  The veteran's records were forwarded 
to an expert in oral and maxillofacial surgery at the Albert 
Einstein College of Medicine, who was asked to provide an 
opinion regarding the following questions: 

1)  Did the veteran's prognathic jaw 
clearly and unmistakably pre-exist his 
periods of service?  Was it a 
developmental defect?  

2)  If the disorder did pre-exist 
service, is it at least as likely as not 
that there was an increase in disability 
of the underlying pathology during 
service?  

3)  If there was an increase in 
disability in service, was that increase 
in disability clearly and unmistakably 
due to the natural progress of the 
disorder, in light of the corrective 
surgery that was performed during 
service?  

In August 1998, the IME provided the following opinion:  

In response to your request for an 
independent medical opinion, I carefully 
reviewed all 3 volumes of the medical 
records submitted to me.

Before offering my opinion of the facts 
in evidence, it is germaine to present my 
credentials.  I hold a dental degree from 
Harvard University and am licensed to 
practice.  I also hold a medical degree 
from Yeshiva University's Albert Einstein 
College of Medicine.  I am a Diplomate of 
the American Board of Oral and 
Maxillofacial Surgery and the Chairman of 
the Department of Dentistry-Oral and 
Maxillofacial Surgery at Einstein and 
Montefiore Medical Center.  My career has 
been focused on the education and 
training of dentists, physicians and 
surgeons including a continuous personal 
involvement in the private practice of 
Oral Surgery.  I have made many clinical 
and research contributions to the 
scientific literature and professional 
audiences.  I have also been called upon 
to testify as an expert witness in the 
number of legal cases.  

Rather than repeating the history of this 
patient's complaints over these past 
almost 30 years, I will go directly to 
answering the questions posed for the 
review:

1.  The prognathic jaw pre-existed his 
military service.  It was not only a 
facial deformity but also a functional 
disability, which caused an abnormal 
bite.  It is most often a developmental 
deformity with a strong genetic 
influence.  The surgery performed in 1971 
provided a distinct benefit and improved 
his bite as well as his facial 
appearance.  He healed well, without 
infection or abnormal bony union.  The 
2 intraosseous wires placed, as part of 
the original surgery showed no evidence 
of causing any problem.  They were 
removed, I believe, in the hope of easing 
his diffuse complaints and because they 
were no longer serving their purpose, 
since the bones had unified and 
remodeled.  

2.  Following surgery he was restrained 
in his jaw function while his teeth were 
wired together to enhance stability and 
healing.  Once the wires were released, 
he underwent a period of readjustment as 
he "relearned" to function into a new 
bite relationship.  Usually, this takes 
about 2-3 months post-surgery.  After 
that time, it became easier for him to 
manage a regular diet.  Subsequent dental 
treatment was also made easier with the 
improved bite relationship.  His further 
dental treatments were required because 
of decay and periodontal infection 
unrelated to his jaw correction.  
Radiographs taken 1996 show an edentulous 
maxilla with a cast metal palatal denture 
and elegant restoration of his 9 
remaining lower teeth with well-adapted 
crowns and root canal fillings.  Jaw 
xrays show completely normal 
temporomandibular joints, without erosive 
or hypertrophic bony changes.  By 
history, his complaints of facial pain 
were probably myofascial and not true 
joint involvement.  In 1974, they were 
noted to have resolved spontaneously 
during a short hospitalization.  His 
complaints of facial pains were never 
anatomically identified.  

3.  Other than the normal routine 
recovery from jaw surgery, there is no 
indication that any untoward effects were 
experienced by the patient while in 
service or afterward in association with 
his corrective operation.  

The record shows that the veteran was furnished with a copy 
of the IME's opinion.  After some oral and written 
correspondence with the Board, he stated that he no longer 
wanted to be provided with the questions posed to the IME and 
requested that his appeal be considered by the Board without 
further delay.  

In April 2000, the Board issued a decision that found that 
new and material evidence had been submitted to reopen the 
veteran's claim.  The decision also concluded that the 
reopened claim was well grounded.  The Board then Remanded 
the case for the RO to consider the veteran's claim "on the 
merits," based on all of the evidence of record.  An August 
2000 supplemental statement of the case found that the 
veteran's prognathic jaw condition pre-existed service and 
that he underwent ameliorative surgery for the condition 
during service.  The RO also determined that the pre-existing 
jaw condition was not aggravated by service.  

The veteran subsequently submitted considerable duplicate 
service medical records and duplicate VA medical records.  He 
also submitted a copy of a September 1999 letter from a 
private physician. The letter was in response to an inquiry 
from the veteran and contained responses to three questions.  
The first two points involved essentially an interpretation 
of the meaning of certain phrases that had been used in 
earlier medical opinions.  The veteran also inquired 
"whether or not any muscle damage, nerve damage, myofascial 
pain syndrome was a result of surgery otherwise being left in 
my jaw for too long."  The physician responded, "I have no 
evidence that any of these factors has caused your current 
situation."  

Received in June 2000 was a February 2000 letter from a 
private oral surgeon from whom the veteran had sought a 
medical opinion.  The letter contains a detailed exposition 
of the evidentiary record, essentially as set forth above.  
The examiner's letter concluded with the following statement:  

The operation [the veteran] underwent [in 
service] would not cause the kind of 
difficulties which ensued post-
operatively.  ...

I sympathize with [the veteran] for his 
suffering.  He has had numerous 
practitioners tell him that his problems 
would not have been caused by the surgery 
for the correction of his skeletal 
malformation, nor by retention of the 
wires, even for twenty years.  

It does not seem to matter to [the 
veteran] who tells him, nor how many 
times he is told that wires left in his 
jaw over period of twenty years would not 
be of any consequence.  He holds to his 
original conviction that all of his jaw 
and face problems stem from the operation 
performed in 1971.  Therefore, I do not 
expect my opinion to carry any more 
weight than anyone else.  Nevertheless, I 
feel compelled to express my conclusion 
that his certitude that he had a facial 
problem evolving from twenty years of 
retention of wires in his jaw is not 
plausible.  

In the health sciences there are 
questions which cannot be answered.  I am 
puzzled that [the veteran] has had the 
great difficulties from which he suffers 
for these many years.  I do note that he 
had what was diagnosed as a 
temporomandibular joint and myofascial 
pain problem (MPD) prior to the surgery 
which was done in 1971.  I would not have 
expected the surgery to have corrected 
the MPD, but only to have improved his 
aesthetics and have provided him with a 
more functional bite.  This, I believe, 
is the most you can reasonably expect 
from this kind of surgery.  

I wish I could tell [the veteran] that 
his ongoing difficulties were service-
connected, but I see no substantial 
evidence to support this point of view. 
In my opinion, it is highly unlikely that 
the jaw symptoms of which [the veteran] 
complains are related to the surgery 
which was performed in 1971.  

Analysis

As noted in the Board's April 2000 decision, the unappealed 
April 1972 rating decision that denied service connection for 
a jaw condition is final.  However, new and material evidence 
has been added to the record to reopen the veteran's claim.  
Further, the Board determined that the reopened claim was 
well grounded.  Nevertheless, there is no indication that 
there are additional, pertinent records which have not been 
obtained.  Accordingly, there is no further duty to assist 
the veteran in developing the claim, as mandated by 
38 U.S.C.A. § 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, a preexisting injury or disease will be presumed to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence 
(obvious or manifest) that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  However, temporary flare-ups of a 
disorder do not constitute aggravation if there is no 
increase in the underlying disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-7 (1991).  

In April 1999 the Court directed the Board specifically to 
address several aspects of the case, pursuant to the April 
1999 Joint Motion.  The Joint Motion stated that the Board, 
in providing adequate reasons and bases for its decision, 
must analyze the credibility and probative value of all 
material evidence, weigh the evidence, account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for its rejection of any evidence.  The Joint Motion 
also indicated that the Board must consider the principles 
set forth by the Court in Verdon v. Brown, 8 Vet. App. 529 
(1996).  Finally, the April 1999 Joint Motion directed the 
Board to address the applicability of § 5107(b)-the 
"benefit of the doubt principle."  

Verdon analysis

Initially, the Board notes that the veteran's pre-enlistment 
examination in August 1966 did not "note" any jaw disorder.  
Accordingly, the veteran is entitled to a presumption that he 
was in sound condition as to a jaw disorder at the time he 
was examined and accepted for service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

Although some of the more recent medical evidence notes the 
veteran's report that his jaw condition was caused by a jaw 
fracture that resulted from a mortar blast in service, the 
medical evidence clearly refutes such an etiology for the 
condition.  The service medical records do reflect a 
laceration to the veteran's right cheek-but no jaw 
fracture-due to a mortar blast sometime prior to March 
1971-well before the jaw surgery.  However, there is no 
competent, credible evidence that the veteran's jaw 
condition, for which he underwent surgery during service 
(prognathic mandible), did not pre-exist service; neither is 
there any medical evidence whatsoever that the veteran 
sustained any jaw fracture in service.  

On the other hand, there is substantial medical evidence, 
developed both during service and subsequently, that clearly 
and unmistakably establishes that the jaw condition did in 
fact exist prior to service, that it was a developmental jaw 
disorder, and that the in-service surgery was ameliorative in 
nature: it was designed to improve the function and 
appearance of the developmental jaw condition and to improve 
symptoms due to that condition; there is no competent, i.e., 
medical, evidence to the contrary.  The service department 
Medical Board Report, the report of a July 1997 VA dental 
examiner, the January 1998 report of VA's Undersecretary for 
Health, and the August 1998 IME opinion, as well as the 
February 2000 letter from a private oral surgeon, all state 
that the prognathic jaw condition pre-existed service.  The 
Board finds, therefore, that there is clear and unmistakable 
evidence that the prognathic jaw condition pre-existed 
service.  The presumption of soundness at service entry is 
rebutted.  38 U.S.C.A. § 1111.  

The remaining questions concern what symptoms the veteran 
developed after the surgery, when such symptoms developed, 
and whether the evidence shows that there was a worsening of 
any aspect of the jaw condition during service or as a result 
of the in-service surgery.  

The April 1999 Joint Motion states, in pertinent part: 

In Verdon v. Brown, the Court addressed a 
case similar to that now on appeal.  
There, a veteran entered service with 
bunions on his big toes.  Verdon v. 
Brown, 8 Vet. App. at 530.  While still 
in service, the veteran underwent surgery 
on the bunion on one of his toes.  Id. At 
531.  Following service, the veteran 
sought entitlement to service connection 
for residuals of the in-service surgery, 
however, the Board denied the claim 
because the condition had existed prior 
to service, because the in-service 
surgery was considered remedial to 
correct the pre-existing defect, and 
because the foot had improved by the time 
the veteran left service.  Id. At 532.  

The Verdon Court noted that pursuant to 
38 C.F.R. § 3.306(b)(1), "[t]he usual 
effects of medical and surgical treatment 
in service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment...will not be 
considered service connected unless the 
disease or injury is otherwise aggravated 
by service."  Verdon, at 536.  In 
interpreting section 3.306(b)(1), the 
Court held that "where a preexisting 
disability has been medically or 
surgically treated during service and the 
usual effects of the treatment have 
ameliorated the disability so that it is 
no more disabling than it was at entry 
into service, the presumption of 
aggravation does not attach as to that 
disability," Id. At 538 but that "when 
a disability has been made worse in one 
respect and improved in another respect 
by in-service medical or surgical 
treatment, the rating schedule should be 
used to determine if the overall degree 
of disability has increased during 
service."  Id. (emphasis added).  

Similarly, in the case now on appeal, the 
veteran seeks entitlement to service 
connection for residuals of in-service 
surgery on his jaw.  Based on the Verdon 
case, when deciding a case such as the 
one now on appeal, the Board must 
specifically consider whether in-service 
surgery caused aggravation of one or more 
aspects of a veteran's disability, even 
if other aspects are improved by the 
surgery.  In the Remand Order, the Court 
explicitly recognized the applicability 
of Verdon to this case, and ordered the 
Board to consider it when readjudicating 
the veteran's claim.  Despite the Remand 
Order, the Board did not address Verdon, 
or specifically consider whether the 
wires left in the veteran's mouth for 
over twenty years resulted in aggravation 
of one or more aspects of his disability.  

The Joint Motion essentially indicates that the Board should 
consider two questions: 1) Did any aspect of the veteran's 
jaw condition worsen during service?  2) Did the wires that 
were left in his mouth at the time of the in-service surgery 
result in aggravation of the condition after service?  

The veteran has clearly contended that he developed severe 
jaw pain and numbness due to the in-service surgery and that 
the wires that were left in place to facilitate healing of 
the mandibular osteotomies ripped muscles and damaged nerves 
in his jaw.  He has stated that he developed severe pain and 
numbness immediately following the surgery in service 
(although he testified at his hearing that the pain began 2 
years after service).  However, the medical evidence does not 
support such a finding.  The service medical records reflect 
a "full convalescence" from the surgery and there is no 
medical evidence of any abnormal clinical findings or even 
complaints by the veteran until March 1974, more than 2 years 
after his separation from service.  There simply is no 
medical evidence that the surgery or the wires that were left 
in the mandible ripped any jaw muscles and damaged any 
nerves.  Moreover, the several medical opinions that have 
been obtained in this case leave no doubt that the pre-
existing condition did not worsen during service, but, 
rather, improved.  

The regulations provide for a presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  In this 
case, there is no competent evidence that any aspect of the 
pre-existing jaw condition increased in severity during 
service.  Therefore, no presumption applies.  Moreover, there 
is clear medical evidence that the condition improved 
following the ameliorative surgery in service.  See 38 C.F.R. 
§ 3.306(b)(1).  There simply is no competent medical evidence 
that the underlying condition was aggravated by service.  

The Joint Motion requires, however, that the Board address 
the applicability of the Court's holding in Verdon.  In 
Verdon, the Court held that when a disability has been made 
worse in one respect and improved in another respect by in-
service medical or surgical treatment, the rating schedule 
should be used to determine if the overall degree of 
disability has increased during service.  As discussed above, 
there is no competent evidence that any aspect of the 
veteran's jaw condition worsened during service.  

The veteran mainly contends, however, that all of the facial 
symptoms that he has had subsequent to service are due to the 
in-service surgery.  To the extent that the Joint Motion 
indicates that the Board should discuss the applicability of 
Verdon to the veteran's contentions in that regard, such a 
discussion is inapt.  The Verdon case specifically involved 
the question of whether a pre-existing condition increased in 
severity during service.  The Court's analysis in Verdon was 
based on the law and regulation that specifically state that 
a pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  To the extent that the veteran 
contends that his symptoms and other problems arose after 
service as a result of the in-service surgery, Verdon does 
not apply.  Therefore, the Board finds that an analysis as 
set forth in Verdon is not appropriate in this case.  
Moreover, assuming for the moment that the law provides that 
the post-service disability could have been aggravated by the 
surgery in service, the facts would still not support such a 
finding.  There is absolutely no medical evidence that there 
was a post-service increase in severity as a result of any 
incident in service.  The wires left in the jaw during the 
course of surgery were of absolutely no consequence, as 
reported, among others by the veteran's own oral surgeon.  
The veteran has offered no medical opinion that the symptoms 
he experienced after service were in any way related to the 
surgery performed in service.  While, he obviously believes 
otherwise, the weight of the evidence must drive the Board's 
decision in this case.  The medical evidence is simply more 
substantial and probative than the veteran's lay opinion.

At bottom, the law and regulation providing for service 
connection on the basis of aggravation of a pre-existing 
condition require that the increase in disability must occur 
during service.  There is no competent evidence that tends to 
show that the veteran's pre-existing jaw condition worsened 
during service, or for that matter, even after service.  
Accordingly, service connection on the basis of aggravation 
is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  


38 U.S.C.A. § 1154(b) analysis

The Joint Motion also states that the Board must apply all 
presumptions afforded combat veterans pursuant to 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  (The regulation tracks 
the language in the statute.)  As noted above, the service 
medical records do reflect that the veteran sustained a left 
cheek laceration as the result of combat.  They do not 
indicate, however, that he sustained a jaw fracture as the 
result of combat.  When a veteran alleges that a claimed 
injury or disease was incurred or aggravated during combat in 
service, 38 U.S.C.A. § 1154(b) provides for a lightened 
evidentiary burden for the veteran.  That section states

r, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

In Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that § 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  As 
the second step, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If these two inquiries are 
met, VA "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no 
official record of such incurrence exists.  Thus, if a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged injury 
or disease is service-connected.  As the third step in the 
analysis, it must be determined whether the presumption of 
service connection is rebutted by "clear and convincing 
evidence to the contrary."  

Noting that only evidence in support of a claim is to be 
considered in determining whether a service connection claim 
is well grounded and that, generally, a presumption of 
credibility attaches to that evidence, the United States 
Court of Appeals for Veterans Claims (Court) held in Arms v. 
West, 12 Vet. App. 188 (1999), that the application of 
§ 1154(b) to such a determination is largely superfluous.  
However, the Court further stated that once a combat 
veteran's claim for service connection of a disease or injury 
alleged to have been incurred in or aggravated in combat 
service is well grounded, then the veteran prevails on the 
merits unless VA produces "clear and convincing evidence" 
to the contrary-that is, unless VA comes forward with more 
than a preponderance of the evidence against the claim.  

Inasmuch as the Board has previously determined that the 
veteran's claim is well grounded and considering that the 
veteran has contended that he sustained a jaw fracture as the 
result of combat, § 1154(b) operates to provide a 
"presumption" that the claimed injury occurred, unless 
there is clear and convincing evidence to the contrary.  See 
Kessel v. West, 13 Vet. App. 9 (1999); Arms v. West, 
12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 
(1996).  The Board finds, however, that in this case there is 
clear and convincing evidence that the veteran's jaw 
"fracture" resulted not from any combat injury, but rather 
from in-service orthognathic surgery.  The service medical 
records indicate that any facial injury the veteran sustained 
due to a mortar blast amounted to no more than a laceration.  
Moreover, the record is replete with medical records and 
reports detailing and referring to the jaw surgery that the 
veteran underwent in 1971.  Thus, the Board finds that the 
lightening of the veteran's evidentiary burden afforded by 
§ 1154(b) is overcome by clear and convincing evidence.  

In addition, the Court held in Kessel that § 1154(b) applies 
only in determining the service incurrence aspect of service 
connection and that it does not relieve the veteran of the 
burden of showing the presence of a current disability and a 
nexus between that disability and the in-service injury.  In 
this case, numerous medical opinions have clearly stated that 
there is no relationship between the veteran's current jaw 
symptoms-or any of his symptoms since service-and the 
orthognathic jaw surgery during service.  Further, despite 
the veteran's contentions to VA and to numerous examiners, 
there is no medical evidence to the contrary.  All of the 
medical and dental opinions that are of record explicitly 
state that there is no relationship between the symptoms that 
the veteran has experienced since service and the in-service 
surgery.  Thus, service connection cannot be presumed 
pursuant to application of § 1154(b).  

Conclusion 

The Board has considered in this case the veteran's hearing 
testimony and other statements, as well as all of the medical 
evidence.  Although the Board must consider and discuss all 
evidence that favors the veteran's claim and provide adequate 
reasons and bases for rejecting any evidence that it finds 
unpersuasive, the Board finds that there is no competent, 
credible evidence whatsoever that favors his claim.  In this 
regard, the Board would point out that the veteran himself, 
who, as well as his wife, is not shown to have any medical or 
dental expertise, is not competent to present medical 
evidence concerning a diagnosis or a nexus between a current 
disorder and service.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, because the only evidence of record that 
favors the veteran's claim is either his own statements and 
testimony and that of his wife or statements by examiners 
that are clearly based solely on the veteran's own report of 
events that are unsubstantiated in the record, there is no 
competent, favorable evidence for the Board to reject.   
LeShore v. Brown, 8 Vet. App. 406 (1995).  

Considering the veteran's testimony and his varying 
statements in this case, as well as the considerable negative 
medical evidence concerning impairment due to the jaw 
condition prior to 1974 and the total lack of competent 
medical evidence supportive of the veteran's claim, as well 
as the overwhelming medical evidence against his claim, the 
Board finds that the weight of the evidence is against a 
finding that the pre-existing jaw condition increased in 
severity during service.  The Board also finds that the 
preponderance of the evidence is against a finding that any 
current jaw condition resulted from the surgery during 
service.  Accordingly, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable.  

Therefore, the Board concludes that the criteria for 
establishing service connection for a jaw condition are not 
met and the veteran's claim must be denied.  38 U.S.C.A. 
§§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.304, 3.306.  


ORDER

Service connection for a jaw condition is denied.  


REMAND

The Board's April 2000 decision noted that the September 1996 
Joint Motion had included the statement, "On remand, the 
veteran will be free to submit additional evidence and 
argument, including evidence to clarify the relationship, if 
any, between his jaw condition and his cervical spine 
condition."  The issue of service connection for a cervical 
spine disorder as secondary to the veteran's jaw condition 
had not previously been adjudicated.  Moreover, the Joint 
Motion did not direct the Board to take any action regarding 
that issue.  The April 1999 Joint Motion stated that 

The veteran does not claim that he has 
submitted a Notice of Disagreement with a 
failure to adjudicate any such claim, and 
as such, any claim for entitlement to 
service connection for a cervical spine 
disorder is not now in appellate status.  
Nevertheless In order to avoid further 
confusion, the parties note that that 
aspect of the prior remand was inserted 
to alert the Secretary that the veteran 
wished to pursue a claim for entitlement 
to service connection for a cervical 
spine disorder, which he believed had 
originated in wartime service, but that 
he was unaware of for over twenty years 
as a result of intense pain from his jaw 
condition [reference omitted], i.e., that 
there was a relationship between the jaw 
and the cervical spine.  

Although the Secretary has already 
addressed claims for entitlement to 
service connection for cervical spine 
problems on a secondary basis, the RO has 
never adjudicated a claim for entitlement 
to service connection for a cervical 
spine disorder on a direct basis.  As 
provided by statute and regulation, if 
the Secretary finds that the veteran has 
made a claim for entitlement to service 
connection for a cervical spine disorder 
on a direct basis, appropriate action 
should be taken to permit adjudication of 
that claim.  

The Board referred the above statements that were contained 
in the two Joint Motions to the RO for appropriate 
consideration.  

The veteran's claims file was returned to the Board in August 
2000.  The record at that time did not indicate that the RO 
had taken any action pursuant to the above statements.  
However, in October 2000, the veteran himself faxed a copy of 
a September 2000 rating decision that denied service 
connection for a cervical spine condition.  In his cover 
letter for that fax, the veteran did not specifically express 
an intent to appeal that action.  However, a liberal reading 
of the cover letter does indicate that the veteran was in 
disagreement with the September 2000 rating decision.  

VA's receipt of communication from the veteran indicating his 
disagreement with the September 2000 rating decision has 
placed the cervical spine issue in appellate status.  
However, because the veteran has not been provided with a 
statement of the case concerning the issue of his entitlement 
to service connection for a cervical spine condition, that 
issue is not yet ready for final appellate consideration.  He 
and his attorney must be furnished with the law and 
regulations and the rationale for the RO's denial of that 
benefit to enable him to present a cogent argument in his 
appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, this case as to that issue is REMANDED for the 
following action:  

The RO must furnish the veteran and his 
attorney with a statement of the case 
concerning the issue of his entitlement 
to service connection for a cervical 
spine condition.  If, and only if, a 
timely substantive appeal is received as 
to that issue, the RO should then certify 
that issue for appellate consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument concerning 
the above issue while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  By this REMAND, the Board intimates 
no opinion, either legal or factual, as to any final 
determination warranted as to this issue.  The purpose of 
this REMAND is to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 23 -


